Exhibit 10.1
Life Time Fitness, Inc.
2004 Long-Term Incentive Plan
Restricted Stock Agreement

     
Name of Employee:
   
 
   
No. of Shares Covered:
  Date of Issuance: June 11, 2009

     This is a Restricted Stock Agreement (the “Agreement”) between Life Time
Fitness, Inc., a Minnesota corporation (the “Company”), and the employee
identified above (the “Employee”) effective as of the date of issuance specified
above.
Recitals
     WHEREAS, the Company maintains the Life Time Fitness, Inc. 2004 Long-Term
Incentive Plan (the “Plan”);
     WHEREAS, pursuant to the Plan, the Company’s Compensation Committee (the
“Committee”), a committee of the Board of Directors (the “Board”), administers
the Plan and the Committee has the authority to grant awards under the Plan on
behalf of the Company;
     WHEREAS, the Committee has determined that the Employee is eligible to
receive such an award under the Plan;
     NOW, THEREFORE, the Company hereby grants this award of Restricted Shares
to the Employee under the terms and conditions as follows.
Terms and Conditions

1.   Grant of Restricted Stock.       (a) Subject to the terms and conditions of
this Agreement, the Company has issued to the Employee the number of Shares
specified at the beginning of this Agreement. These Shares are subject to the
restrictions provided for in this Agreement and are referred to collectively as
the “Restricted Shares” and each as a “Restricted Share.”       (b) The
Restricted Shares will be evidenced by a book entry made in the records of the
Company’s transfer agent in the name of the Employee (unless the Employee
requests a certificate evidencing the Restricted Shares). All restrictions
provided for in this Agreement will apply to each Restricted Share and to any
other securities distributed with respect to that Restricted Share. Each
Restricted Share will remain restricted and subject to forfeiture to the Company
unless and until that Restricted Share has vested in the Employee in accordance
with all of the terms and conditions of this Agreement. If a certificate
evidencing any Restricted Share is requested by the Employee, the Company shall
retain custody of any such certificate throughout the period during which any
restrictions are in effect and require, as a condition to issuing any such
certificate, that the Employee tender to the Company a stock power duly executed
in blank relating to such custody.





--------------------------------------------------------------------------------



 



2.   Vesting. The Restricted Shares that have not previously been forfeited will
vest in the event that the Company delivers actual fully-diluted
earnings-per-share (“EPS”) according to the following:

              Fiscal Year   EPS Target   Percentage of Restricted Shares that
Vest
2011
  $[EPS target]     50 %
2011
  $[EPS target]     100 %
2012
  $[EPS target]     50 %
2012
  $[EPS target]     100 %

    In the event that the Company does not deliver any of the financial results
as set forth above, the Restricted Shares shall be forfeited in full. The
Committee shall determine whether any of the performance hurdles were achieved
as promptly as practicable following review of the Company’s audited financial
results for fiscal 2011 and 2012.       Notwithstanding the foregoing, the
Restricted Shares will vest immediately, under the following conditions: (a) in
the event that the Employee’s employment is terminated by the Company for any
reason other than Cause following a Change of Control prior to the date on which
the Employee’s rights under this Agreement expire; or (b) if this Agreement is
not assumed or replaced by the surviving or acquiring entity on economically
equivalent terms, as determined by the Committee.   3.   Lapse of Restrictions;
Issuance of Unrestricted Shares. Upon the vesting of any Restricted Shares, such
vested Restricted Shares will no longer be subject to forfeiture as provided in
Section 4 of this Agreement. Upon the vesting of any Restricted Shares, all
restrictions on such Restricted Shares will lapse, and the Company will, subject
to the provisions of the Plan, issue to the Employee a certificate evidencing
the Restricted Shares that is free of any transfer or other restrictions arising
under this Agreement.   4.   Forfeiture. In the event that (i) the Employee’s
employment is terminated for any reason, whether by the Company, by the Employee
or otherwise, voluntarily or involuntarily or as a result of death or
disability, or (ii) the Employee attempts to sell, assign, transfer or otherwise
dispose of, or mortgage, pledge or otherwise encumber any of the Restricted
Shares or the Restricted Shares become subject to attachment or any similar
involuntary process, then any Restricted Shares that have not previously vested
shall be forfeited by the Employee to the Company, the Employee shall thereafter
have no right, title or interest whatever in such Restricted Shares, and, if the
Company does not have custody of any and all certificates representing
Restricted Shares so forfeited, the Employee shall immediately return to the
Company any and all certificates representing Restricted Shares so forfeited.
Additionally, the Employee will deliver to the Company a stock power duly
executed in blank relating to any and all certificates representing Restricted
Shares forfeited to the Company in accordance with the previous sentence or, if
such stock power has previously been tendered to the Company, the Company will
be authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
Restricted Shares so forfeited and to cause a book entry to be made in the
records of the Company’s transfer agent in the name of the Employee (or a new
stock certificate to be issued, if requested by the Employee) evidencing any
Shares that vested prior to forfeiture. If the Restricted Shares are evidenced
by a book

2



--------------------------------------------------------------------------------



 



    entry made in the records of the Company’s transfer agent, then the Company
will be authorized to cause such book entry to be adjusted to reflect the number
of Restricted Shares so forfeited.   5.   Shareholder Rights. As of the date of
issuance specified at the beginning of this Agreement, the Employee shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares (including voting rights and the right to receive dividends and other
distributions), except as otherwise specifically provided in this Agreement.  
6.   Restrictive Legends and Stop-Transfer Orders.       (a) The book entry or
certificate representing the Restricted Shares may, at the Committee’s
discretion, contain a notation or bear the following legend (as well as any
notations or legends required by applicable state and federal corporate and
securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:      
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”       (b) The Employee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.       (c) The Company shall not be required
(i) to transfer on its books any Restricted Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of the Restricted Shares or to accord the right to vote
or pay dividends to any purchaser or other transferee to whom the Restricted
Shares shall have been so transferred.   7.   Tax Consequences and Withholdings.
The Employee understands that unless a proper and timely Section 83(b) election
has been made as further described below, generally under Section 83 of the
Code, at the time the Restricted Shares vest, the Employee will be obligated to
recognize ordinary income and be taxed in an amount equal to the Fair Market
Value as of the date of vesting for the Restricted Shares then vesting. The
Employee shall be solely responsible for any tax obligations that may arise as a
result of the Restricted Shares.   8.   Section 83(b) Election. The Employee has
been informed that, with respect to the grant of Restricted Shares, an election
may be filed by the Employee with the Internal Revenue Service, within 30 days
of the date of issuance, electing pursuant to Section 83(b) of the Code to be
taxed currently on the Fair Market Value of the Restricted Shares on the date of
issuance. The Employee acknowledges that it is the Employee’s sole
responsibility to timely file the election under Section 83(b) of the Code.    
  If the Employee makes such election, the Employee shall promptly provide the
Company a copy and the Company may require at the time of such election an
additional payment for withholding tax purposes based on the Fair Market Value
of the Restricted Shares as of the date of issuance.

3



--------------------------------------------------------------------------------



 



9.   Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.   10.   Award Subject to Plan, Articles of
Incorporation and By-Laws. The Employee acknowledges that the Restricted Shares
are subject to the Plan, the Articles of Incorporation, as amended from time to
time, and the By-Laws, as amended from time to time, of the Company, and any
applicable federal or state laws, rules or regulations.   11.   Binding Effect.
This Agreement shall be binding in all respects on the heirs, representatives,
successors and assigns of the Employee.   12.   Choice of Law. This Agreement is
entered into under the laws of the State of Minnesota and shall be construed and
interpreted thereunder (without regard to its conflict of law principles).

     IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the 11th day of June, 2009.

                                                           (“Employee”)
 
                 
 
                Life Time Fitness, Inc.
 
           
 
  By                  
 
           
 
      Its    
 
           

4